Title: To James Madison from William Tatham, 16 July 1815
From: Tatham, William
To: Madison, James


                    
                        
                            Sir
                        
                        16th. July 1815.
                    
                    I have this morning carefully traced on a copy of Mitchells Map of America (my own property, from the same plates from which the impression whereon the original boundary of the United States was traced, as testified by President Adams Mr. Jay and Doctor Franklin,) the boundary of the United States as it seems to have been settled by the discussion of our former Commissioners; Copies whereof, taken in London, with the four Surveys and Sketches refered to annexed, is in my possession, and the surveys traced in fac simile by myself.
                    From these documents it clearly appears that, Sir William Alexander’s boundary of Nova Scotia begins at Cape Sable, running thence to Saint

Mary’s Bay, thence through the Bay of Passmacadie, up Saint Croix River to its source; thence due north towards the River St. Barnabas (a branch of the St. Lawrance) to the height of land, abou⟨t⟩ Lattitude 48°. No. with that height S. westerly &ca, leaving “Long Island.” (near Cape Sable) Campo Bello Island & Moosa Island, in the United States! The detail in the official Survey of the Rivers Kenebec & Chaudier, made by order of General Murray while Governor of Quebec, will be found of great importance, in knowing and determining where & how to adjust our boundary through that intricate labrynth of Lakes and Waters but partially known on the heights of the Country; and perhaps, so loosly expressed as to leave the doors of Contention open to the disgust or intrigue of the contracting parties.
                    I perceive, when the President of the United States shall have delegated this important national adjustment to some agent more fortunate in the poplar esteem than myself, it may be in my power to be incidentally useful to your Country: unfortunately a Land which, forgetting that I have spent my life and property in their service, and at Sixty four Years old have nothing left but a cold public countenance which denies me victuals, cloaths, lodging and the common rights of Citizens and civilized Society, does all which its inhabitants can do to keep back my long and painful exertions investigations and discoveries in favour of that selfish ignorance and design which (I dare to say) has misled our public Councils, abused the Peoples rights & confidence, and Jeoperdized the safety of this favoured Continent.
                    If I am (even civilly) applied to by those who may have the honor of the Public trust, they can be furnished with General Murrays Survey, in my collection, with the official discussion and Surveys (Large and Small) brought in evidence in the adjustment of our national Commissioners; with the Kings Confirmation of the Line established between New York and Canada; with the Chartered bounds of Massachusets and its oscillations; with Sir William Alexanders grant of Nova Scotia; with the testimony of Adams Jay and Franklin; with the testimony of the Sieur de Monts, L’Escarbot, Champlain Erondelle’s Nova Francia, the relations of Poutrincourt, Douville, Champdore &a; with an elegant compilation of the whole subject done in my office, and with my Original materials; with Maseress collection of Canadian Commissions & State papers, and with nearly all the legal, political, topographical, and authentic Vouchers which became important in this enquiry. I have the honor to be respectfully, and wishg. to be usefully, Sir, Your long known and faithful H. Servt.
                    
                        
                            Wm Tatham
                        
                    
                